    Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 1 of 43 PageID #:1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

KATRINA L. CALLAWAY, on Behalf of            )
Herself and All Others Similarly Situated,   )
                                             ) No. 1:20-cv-6497
                                Plaintiff,   )
  v.                                         )
THE NORTHERN TRUST COMPANY;                  )
THE NORTHERN TRUST COMPANY                   )
EMPLOYEE BENEFIT                             )
ADMINISTRATIVE COMMITTEE; and                )
DOES 1-30,                                   )
                                             )
                               Defendants.   )



                              CLASS ACTION COMPLAINT
        Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 2 of 43 PageID #:2




         Plaintiff Katrina L. Callaway, individually and as representative of a class of similarly

situated participants and beneficiaries of The Northern Trust Company Thrift-Incentive Plan (the

“Plan”), brings this action under 29 U.S.C. §1132(a)(2) and (3) on behalf of the Plan against

Defendants The Northern Trust Company and The Northern Trust Company Employee Benefit

Administrative Committee and its members (“Defendants”) for breach of fiduciary duties under

the Employee Retirement Income Security Act, 29 U.S.C. §§1001-1461 (“ERISA”). Based on

personal knowledge and information obtained from investigation by counsel and discovery in this

matter, Plaintiff alleges as follows:

                                        INTRODUCTION

         1.     Defendants are fiduciaries to the Plan with the exclusive authority to select the

Plan’s investment options. The Plan’s participants, who are current and former Northern Trust

employees, can invest their retirement savings in any of the funds that Defendants select for the

Plan.

         2.     Throughout the Class Period, Defendants breached their fiduciary duties by failing

to prudently select the Plan’s investment options. Specifically, Defendants failed to regularly

monitor Plan investments and remove ones that become imprudent. Defendants loaded the plan

with poorly performing proprietary funds called the Northern Trust Focus Target Retirement

Trusts (“Northern Trust Focus Funds” or “the Funds”), and then kept these Funds on the Plan’s

investment menu throughout the Class Period despite their continued underperformance.

         3.     The Northern Trust Focus Funds are “target date funds” designed to achieve certain

investment results based on an investor’s anticipated retirement date (the “target date”). Target

date funds have become increasingly popular retirement savings options. According to The Wall

Street Journal, as of the end of 2016, target date funds held 21% of all 401(k) assets in the United




                                                 1
      Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 3 of 43 PageID #:3




States. In 2018, at least $734 billion of retirement savings were invested in target date funds.

Given their popularity, retirement plan fiduciaries have hundreds of different target date funds to

choose from when selecting target date options for their plans.

       4.      Despite a market flush with better-performing alternatives, Defendants selected the

Northern Trust Focus Funds to be the Plan’s target date asset class investment option. The

Northern Trust Focus Funds have significantly underperformed their benchmark indices and

comparable target date funds since Northern Trust launched them in 2010. For nearly a decade,

the Northern Trust Focus Funds have performed worse than 70% to 90% of peer funds.

       5.      Still, Defendants refuse to remove the Northern Trust Focus Funds from the Plan’s

menu of retirement investment options. Defendants have even selected the Northern Trust Focus

Funds as the Plan’s default investment options, an investment feature in which the Plan

automatically invests participants’ retirement savings in a Northern Trust Focus Fund if they do

not select another investment.

       6.      Defendants’ disloyal and imprudent decision to keep offering the Northern Trust

Focus Funds in the Plan has had a large and tangible impact on Plan participants’ retirement

accounts. Based on an analysis of data compiled by Morningstar, Inc., Plaintiff projects the Plan

lost upwards of $34 million in retirement savings since 2014 because of Defendants’ decision to

retain the Northern Trust Focus Funds in the Plan instead of removing them.

       7.      To remedy Defendants’ breach of fiduciary duty, Plaintiff individually, and as

representative of a class of participants and beneficiaries of the Plan, brings this action on behalf

of the Plan under 29 U.S.C. §1132(a)(2) and (3) to enforce Defendants’ personal liability under 29

U.S.C. §1109(a) to make good to the Plan all losses resulting from each breach of fiduciary duty




                                                 2
      Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 4 of 43 PageID #:4




occurring from November 2, 2014 through December 31, 2019 (the “Class Period”).1 In addition,

Plaintiff seeks such other equitable or remedial relief for the Plan as the Court may deem

appropriate.

       8.      Plaintiff did not have knowledge of all material facts (including, among other

things, comparisons of the Plan’s investment performance relative to other available investment

alternatives) necessary to understand that Defendants breached their fiduciary duties and engaged

in other unlawful conduct in violation of ERISA until shortly before filing this Complaint. Further,

Plaintiff does not have actual knowledge of the specifics of Defendants’ decision-making

processes with respect to the Plan, including Defendants’ processes for monitoring and removing

Plan investments, because this information is solely within the possession of Defendants prior to

discovery. For purposes of this Complaint, Plaintiff has drawn reasonable inferences regarding

these processes based upon (among other things) the facts set forth herein.

                                              PARTIES

       9.      Katrina L. Callaway was a participant, as defined in ERISA § 3(7), 29 U.S.C. §

1002(7), in the Plan from 2016 until the spring of 2020. Plaintiff Callaway suffered harm by

investing in the Plan’s poorly performing investment options, including the Northern Trust Focus

2030 Fund during the Class Period.

       10.     Defendant The Northern Trust Company (“Northern”) is an Illinois banking

corporation with its principal place of business located in Chicago, Illinois. Northern is the sponsor

of the Plan within the meaning of ERISA Section 3(16)(B), 29 U.S.C. §1002(16)(B), and fiduciary




1
       Damage calculations provided in this Complaint generally begin on January 1, 2014 for
estimation purposes. Particular losses within the Class Period will be provided through expert
discovery.


                                                  3
      Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 5 of 43 PageID #:5




of the Plan. Among other things, Northern is responsible for the general administration and

management of the Plan and for communicating with the Plan’s participants.

       11.     Defendant The Northern Trust Company Employee Benefit Administrative

Committee (the “Benefit Committee”) is the named Plan Administrator and named Plan Fiduciary,

and is located at 50 South LaSalle Street, Chicago, Illinois 60603.

       12.     Because Plaintiff is currently unaware of the identities of the individual members

of the Benefit Committee, those individuals are collectively named as Defendants Does 1-30.

Plaintiff will substitute the real names of the Does when they become known to Plaintiff. To the

extent the Benefit Committee delegated any of its fiduciary functions to another person or entity, the

nature and extent of which has not been disclosed to Plaintiff, the person or entity to which the

function was delegated is also a fiduciary under 29 U.S.C. §1002(21)(A), and also alleged to be a

Doe Defendant.

                                  JURISDICTION AND VENUE

       13.     This Court has subject matter jurisdiction over this matter pursuant to ERISA §

502(e)(2), 29 U.S.C. §1132(a)(2) and (3), 29 U.S.C. §1132(e)(1) and 28 U.S.C. §1331.

       14.     This Court has general personal jurisdiction over Defendant Northern, which has

its principal place of business in this District, and over any other defendants that reside in this

District. This Court has specific personal jurisdiction over all Defendants because they took the

actions described herein in this District through the management of the Plan.

       15.     Venue is proper in this District under 29 U.S.C. §1132(e)(2) and 28 U.S.C.

§1391(b) because Defendants reside in this District, Defendants conduct business in this District,

and the harm complained of herein emanated from this District.




                                                  4
      Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 6 of 43 PageID #:6




                               ERISA’S FIDUCIARY STANDARDS

        16.     ERISA §§ 404(a)(1)(A) and (B), 29 U.S.C. §§ 1104(a)(1)(A) and (B), provides, in

pertinent part, that a fiduciary shall discharge his duties with respect to a plan solely in the interest

of the participants and beneficiaries, for the exclusive purpose of providing benefits to participants

and their beneficiaries, and with the care, skill, prudence, and diligence under the circumstances

then prevailing that a prudent man acting in a like capacity and familiar with such matters would

use in the conduct of an enterprise of a like character and with like aims.

        17.     These fiduciary duties under ERISA §§ 404(a)(1)(A) and (B) are referred to as the

duties of loyalty, exclusive purpose and prudence.

        18.     “[T]he duties charged to an ERISA fiduciary are ‘the highest known to the law.’”

George v. Kraft Foods Glob., Inc., 814 F. Supp. 2d 832, 852 (N.D. Ill. 2011). ERISA fiduciaries

must “act in good faith as an objectively prudent fiduciary would act, not simply as

a prudent layperson would act.” Chesemore v. All. Holdings, Inc., 886 F. Supp. 2d 1007, 1041

(W.D. Wis. 2012), aff’d 829 F.3d 803 (7th Cir. 2016).

        19.     As part of their fiduciary duties here, Defendants have “a continuing duty to

monitor [Plan] investments and remove imprudent ones” that exists “separate and apart from the

duty to exercise prudence in selecting investments.” Tibble v. Edison Int’l, 575 U.S. 523, 523

(2015). “A plaintiff may allege that a fiduciary breached the duty of prudence by failing to

properly monitor investments and remove imprudent ones.” Id. If an investment is imprudent,

Defendants ‘“must dispose of it within a reasonable time.’” Id. (citation omitted). Accordingly,

fiduciaries must vigorously and independently investigate each of the Plan’s investment options

with the skill of a prudent investor.




                                                   5
      Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 7 of 43 PageID #:7




       20.     ERISA § 405 renders Plan fiduciaries liable for the breaches of other fiduciaries

under certain circumstances, such as when a fiduciary knowingly participates in or conceals the

breach of another fiduciary, if the fiduciary’s own breach enables the breach by the other fiduciary,

or if the fiduciary is aware of the other fiduciary’s breach yet makes no reasonable effort to correct

the breach.

                                   FACTUAL ALLEGATIONS

       THE PLAN

       21.     The Plan is a profit-sharing plan that includes a “qualified cash or deferred

arrangement” as described in Section 401(k) of the Internal Revenue Code, I.R.C. §401(k) (1986)

(hereinafter denoted as “the Code”) and is subject to the provisions of ERISA. The Plan is

established and maintained under a written document in accordance with 29 U.S.C. §1102(a).

Defendant The Northern Trust Company is the sponsor of the Plan, and Defendant the Benefit

Committee is the Plan Administrator.

       22.     The Plan provides for retirement income for tens of thousands of Northern Trust

employees, former employees, and their beneficiaries (the Plan “participants”). A participant’s

retirement account balance primarily depends on contributions made on behalf of each employee

by his or her employer, Northern Trust’s matching contributions, and the performance of

investment options net of fees and expenses. Accordingly, poor investment performance can

significantly impair the value of a participant’s account. Over time, even seemingly small

differences in performance can result in significant difference in the amount of savings available

at retirement. Defendants exclusively control the selection and retention of the Plan’s investment

options.




                                                  6
      Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 8 of 43 PageID #:8




       23.     The Plan has over $2 billion in assets under management, with more than

$350 million of those assets invested among 11 Northern Trust Focus Funds.

       24.     With over $2 billion in assets, the Plan has tremendous leverage to demand and

receive superior investment products and services. Unfortunately, Defendants did not effectively

use that leverage to identify and select prudent target date options for Plan participants.

       NORTHERN TRUST’S BREACH OF FIDUCIARY DUTY

       25.     As Plan fiduciaries, Defendants were responsible for monitoring the Plan’s

investment options. Defendants failed to prudently perform this function. Defendants selected a

suite of proprietary target date funds – the Focus Funds – that were chronic poor performers.

Defendants failed to remove the Funds from the Plan despite their abysmal underperformance for

almost a decade.

       26.     Defendants began offering the Northern Trust Focus Funds2 to Plan participants in

2013. The Funds have target retirement dates ranging from 2010 to 2060. The Northern Trust

Focus Funds are the only target date retirement investing options in the Plan. Participants in the

Plan who want to invest in a target date strategy have no choices other than the Northern Trust

Focus Funds.

       27.     Defendants also selected the Northern Trust Focus Funds as the Plan’s default

investment options. That is, if participants do not make investment fund elections, the Plan




2
        These funds are organized as a collective investment trust (as opposed to a registered
investment company or mutual fund). Collective investment trusts are subject to either state or
federal banking regulations but are exempt from regulation by the Securities and Exchange
Commission and the securities regulations of any state or other jurisdiction. Accordingly, public
information is not as readily available for collective investment trusts as it would be for mutual
funds. For information to support the allegations in the Complaint, Plaintiff has relied primarily
on Department of Labor filings and data published by Morningstar.


                                                  7
      Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 9 of 43 PageID #:9




automatically invests their contributions, along with any matching contributions and/or earnings,

in one of the Northern Trust Focus Funds based on their age.

       28.     As of December 31, 2019, the Plan identified the following Northern Trust Focus

Funds along with the amount of Plan assets invested in each fund:3

       Plan Option                                     2019 Value        2014 Value
       Northern Trust Focus 2010 Fund                   $ 3,677,201       $     4,927,741
       Northern Trust Focus 2015 Fund                   $ 7,890,871       $     21,709,391
       Northern Trust Focus 2020 Fund                   $ 33,979,328      $    27,221,361
       Northern Trust Focus 2025 Fund                   $ 53,505,574      $    33,023,986
       Northern Trust Focus 2030 Fund                   $ 75,561,796      $   25,037,811
       Northern Trust Focus 2035 Fund                   $ 60,637,001      $    28,341,287
       Northern Trust Focus 2040 Fund                   $ 46,656,990      $    18,795,976
       Northern Trust Focus 2045 Fund                   $ 42,006,076      $    13,550,154
       Northern Trust Focus 2050 Fund                   $ 32,805,571      $    7,762,024
       Northern Trust Focus 2055 Fund                   $ 17,861,027      $    2,909,610

       29.     Retirement plan fiduciaries typically offer target date investing options through a

suite of funds bundled by a single investment adviser (here, Northern Trust). Since Defendants

offer the Funds to the Plan as a suite, they use the same selection and monitoring process for each

of the Northern Trust Focus Funds.

       30.     Defendants’ selection and monitoring process for the Northern Trust Focus Funds

has been deficient. Before deciding to present the Northern Trust Focus Funds to the Plan’s


3
        To capture the full damages from the start of the class period 2014, the values listed here
are the reported assets as of the end of December 31, 2013, as disclosed in Form 11 filed with the
U.S. Securities and Exchange Commission on June 6, 2014. The 2014 values are used in later
sections to illustrate the economic losses to plan participants. However, these values do not
account for fresh inflows into the funds from new employees, which likely occurred because the
majority of the Northern Trust Focus Funds have multiples of more assets in 2019 compared to
2014. Thus, the real damages for members of the Class, when including new employees who
joined these plans after 2014, are likely far higher. Plaintiff has also not calculated damages for
the Northern Trust Focus 2060 Fund, which was added to the Plan only two years ago, and where
information on returns is not yet available. But because of the poor performance of all the Northern
Trust Focus Funds, the inclusion of the Northern Trust Focus 2060 Fund almost certainly has
resulted in additional damages.


                                                 8
    Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 10 of 43 PageID #:10




participants in 2013, any prudent ERISA fiduciary adhering to a rigorous investment selection

process would have compared the Funds’ performance with the performance of established target

date benchmarks. By 2013, when Defendants first put the Northern Trust Focus Funds in the Plan,

the Funds had a track record of poor performance compared to these indexes. In fact, since

Northern Trust created the Funds in 2010, they have underperformed relative to both benchmarks.

       31.     The Northern Trust Focus Funds also had a record of underperforming relative to

comparable target date funds. To measure each fund’s investment performance relative to its

peers, Morningstar places each of the Northern Trust Focus Funds into a specific target date

Morningstar Category4 that includes hundreds of other funds pursuing the same target retirement

date investment strategy. Morningstar classifies the target date funds offered by American Funds,

T. Rowe Price and Vanguard (collectively, the “Comparator Funds”) within the same Category as

the Northern Trust Focus Funds. Each investment adviser for the Comparators Funds is an

industry leader capable of providing target date strategies to large 401(k) plans like the Plan here.

Each of the Comparator Funds outperformed the Northern Trust Focus Funds between 2010 and

2013. Still, Defendants selected Northern Trust for the Plan instead of the Comparator Funds.

       32.     Defendants’ decision to select the Northern Trust Focus Funds as the Plan’s target

date strategy investment options resulted, collectively speaking, in a swift and devastating blow to

Plaintiff’s and other Plan participants’ retirement accounts. In 2013-2014, the first two years that

the Plan offered the Northern Trust Focus Funds, those Funds underperformed relative to the

Comparator Funds.       Predictably, Northern Trust Focus Funds continued underperforming



4
        A Morningstar Category is assigned by placing funds (e.g., Northern Trust, Fidelity, T.
Rowe Price, and Vanguard) into peer groups based on their underlying holdings. The underlying
securities in each portfolio are the primary factor in Morningstar’s analysis and proprietary
classification methodology. Funds are placed in a category based on their portfolio statistics and
compositions over the past three years.


                                                 9
    Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 11 of 43 PageID #:11




throughout the class period. Since their inception in 2010, the Northern Trust Focus Funds have

experienced nearly a decade of continuous underperformance.

       33.     Still, Defendants have failed to remove the Northern Trust Focus Funds from the

Plan. During the proposed Class Period here, Defendants even added the Northern Trust 2060

Fund to the Plan’s mix. A reasonable investigation by Defendants would have revealed the Focus

Funds’ chronic underperformance and prompted Defendants to remove and replace them with

superior options.

       34.     To this day, the investment performance of each of the ten Northern Trust Focus

Funds has continued its downward spiral to the bottom of their respective Morningstar Category

for the preceding three-year and five-year periods. Most of the Northern Trust Focus Funds have

performed worse than between 70% and 95% of the hundreds of funds within their respective

Morningstar Categories for the past three-year and five-year periods. The Northern Trust Focus

Funds have also continued underperforming the Dow Jones US Target Date (DJ US TD) Index

and S&P Target Date (S&P TD) Index. The overall breadth and depth of the Northern Trust Focus

Funds’ underperformance raises a plausible inference that Defendants’ fund selection and

monitoring process for the Plan was tainted by a failure of competency or effort.

       35.     In the tables below, Plaintiff demonstrates the underperformance of the 10 Northern

Trust Focus Funds compared to the S&P TD Index, the DJ US TD Indices, and the Comparator

Funds at various periods since 2010. The data presented below was available to Defendants

throughout the proposed Class Period in real-time.

       36.     The Comparator Funds listed in the tables below (T. Rowe Price and Vanguard)

pursue the same investment objectives as the Northern Trust Focus Funds, are managed by well-




                                               10
    Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 12 of 43 PageID #:12




known investment advisers, and are available to all large retirement plans. Defendants would not

have had to scour the market to find them.

       37.     By selecting the Northern Trust Focus Funds and then failing to remove them from

the Plan, Defendants breached their fiduciary duty of prudence under ERISA. Defendants’

decisions have had a profound and lasting effect on the Plan. Because of Defendants’ selection of

their own Focus Funds as the target date funds for the Plan, Plaintiff and other Plan participants

have together lost upwards of $34 million in retirement savings since 2014.

                      Northern Trust Focus 2010 Fund

       38.     The Northern Trust (NT) Focus 2010 Fund’s underperformance dates to its

inception. Table 1.a below, illustrates nearly four years of underperformance leading up to the

Class Period, relative to benchmark indexes and Comparator Funds.

                                             Table 1.a

                                             2010-2013

                      Fund                           Cumulative Annualized
                      NT Focus 2010                     34.99%      7.96%
                      Vanguard 2010                     40.03%      8.98%
                      T Rowe Price 2010                 45.25%     10.00%
                      American Funds 2010               43.30%      9.62%
                      S&P 2010 TD BM                    37.22%      8.41%
                      DJ US 2010 TD BM                  33.93%      7.74%


       39.     A prudent fiduciary would have used the indexes and Comparator Funds listed in

Table 1.a above as benchmarks for the performance of the Northern Trust Focus 2010 Fund.

Morningstar also places the Northern Trust Focus 2010 Fund in its Target Date 2000-2010




                                                11
     Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 13 of 43 PageID #:13




Morningstar Category along with the Comparator Funds managed by American Funds, T. Rowe

Price and Vanguard.5

        40.      Despite four years of substantial underperformance, Defendants did not remove the

Northern Trust Focus 2010 Fund from the Plan. Predictably, the underperformance continued

throughout the Class Period from November 2, 2014 through December 31, 2019.

        41.      Table 1.b below illustrates the underperformance of the Northern Trust Focus 2010

Fund from 2014 through the first half of 2020 on an annualized basis. Furthermore, the differences

in annual performance are even more pronounced when compounded over time. Thus, as the table

demonstrates, the Northern Trust Focus 2010 Fund also significantly underperformed the

benchmark indexes and Comparator Funds6 on a cumulative basis.


                                                 Table 1.b
                                                                                     Cumulative  Under(-)/Out
Fund                    2014      2015    2016     2017      2018     2019 1H2020   Compounded (+) Performace
NT Focus 2010          4.96%   -0.49%    5.26%    9.24%   -3.01%    14.36%    0.99%       34.53%
Vanguard 2010          5.94%    -0.21%   5.21%    8.48%    -1.99%   13.15%    1.47%       35.77%        -1.24%
T Rowe Price 2010      4.99%    -0.77%   7.11%   11.67%    -3.61%   16.14%   -0.66%       38.58%        -4.05%
American Funds 2010    6.79%    -0.84%   7.44%   10.33%    -2.52%   13.91%   -0.09%       39.26%        -4.74%
S&P 2010 TD BM         5.06%    -0.20%   5.82%    9.96%    -3.10%   14.30%    0.48%       35.79%        -1.26%
DJ US 2010 TD BM       6.92%     0.36%   4.05%    5.75%    -0.63%   11.05%    2.55%       33.62%         0.91%


        42.      Put in a broader context, according to Morningstar, the 2010 Fund’s performance

has been worse than 81% of funds in Target Date 2010 Morningstar Category for the past three-

year and five-year periods. In those periods, there have been between 88 and 108 funds in that

Morningstar Category.



5
         Although Vanguard offered the Vanguard Target Retirement 2010 Trust as a collective
investment trust to 401(k) plans, Vanguard discontinued its target date 2010 strategy in 2017, as
its asset allocation became substantially identical to the Target Retirement Income Fund. Plaintiff
could not access Morningstar archived performance data for the Vanguard Target Retirement 2010
Trust.
6
        Data unavailable. See supra note 5.


                                                    12
    Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 14 of 43 PageID #:14




       43.      At the beginning of the Class Period in 2014, the assets of the Northern Trust Focus

2010 Fund totaled approximately $4.9 million. Table 1.c below shows the hypothetical growth of

$4.9 million invested in the Northern Trust Focus 2010 Fund and each of the Comparator Funds

from January 1, 2014 through June 30, 2020. As the table makes clear, Defendants’ failure to

replace the Northern Trust Focus 2010 Fund with one of these Comparator Funds in 2014 resulted

in the Plan losing upwards of $233,000 in retirement savings.

                                             Table 1.c

                                                                            Growth
              Fund Name                   Compounded         Annualized              $ 4,927,741.00
                                                                           of
                                          Performance       Performance
Northern Trust Focus 2010 Fund W            34.53%             4.67%         $          6,629,220.44

Vanguard Target Retirement 2010             35.77%             4.82%         $          6,690,154.86
+/- Northern Trust                          -1.24%             -0.15%       $            (60,934.42)

T. Rowe Price Target 2010                   38.58%             5.15%         $          6,828,859.41
+/- Northern Trust                          -4.05%             -0.48%       $           (199,638.97)

American Fund 2010                           39.26%            5.23%         $          6,862,549.12
+/- Northern Trust                           -4.74%            -0.56%       $           (233,328.69)

                        Northern Trust Focus 2015 Fund:

       44.      The Northern Trust Focus 2015 Fund’s underperformance dates to its inception.

Table 2.a below, illustrates nearly four years of underperformance leading up to the Class Period,

relative to benchmark indexes and Comparator Funds.

                                             Table 2.a

                                             2010-2013

                            Fund                  Cumulative Annualized
                            NT Focus 2015            38.54%      8.68%
                            Vanguard 2015            46.41%     10.22%
                            T Rowe Price 2015        52.25%     11.33%
                            American Funds 2015      48.12%     10.55%
                            S&P 2015 TD BM           43.29%      9.62%
                            DJ US 2015 TD BM         40.87%      9.14%


                                                  13
     Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 15 of 43 PageID #:15




        45.      A prudent fiduciary would have used the indexes and Comparator Funds listed in

Table 2.a above as benchmarks for the performance of the Northern Trust Focus 2015 Fund.

Morningstar also places the Northern Trust Focus 2015 Fund in its Target Date 2015 Morningstar

Category along with the Comparator Funds managed by American Funds, T. Rowe Price and

Vanguard.

        46.      Despite four years of substantial underperformance, Defendants did not remove the

Northern Trust Focus 2015 Fund from the Plan. Predictably, the underperformance continued

throughout the Class Period.

        47.      Table 2.b below illustrates the underperformance of the Northern Trust Focus 2015

Fund from January 1, 2014 through June 30, 2019 on an annualized basis. Furthermore, the

differences in annual performance are even pronounced when compounded over time. Thus, as

the table demonstrates, the Northern Trust Focus 2015 Fund also significantly underperformed the

benchmark indexes and Comparator Funds on a cumulative basis.

                                                 Table 2.b
                                                                                     Cumulative  Under(-)/Out
Fund                    2014      2015    2016     2017      2018     2019 1H2020   Compounded (+) Performace
NT Focus 2015          4.69%   -0.87%    5.46%    9.74%   -3.21%    14.58%    0.99%       34.52%
Vanguard 2015          6.57%    -0.46%   6.17%   11.51%    -2.98%   14.80%    0.78%       40.96%        -6.44%
T Rowe Price 2015      5.38%    -0.57%   7.33%   13.33%    -4.17%   17.40%   -1.11%       41.81%        -7.29%
American Funds 2015    6.63%    -0.61%   7.55%   11.26%    -2.71%   14.83%   -0.43%       41.07%        -6.55%
S&P 2015 TD BM         5.50%    -0.17%   6.55%   11.40%    -3.66%   15.39%   -0.29%       38.56%        -4.04%
DJ US 2015 TD BM       7.41%     0.28%   5.19%    6.87%    -1.12%   12.10%    2.02%       36.94%        -2.43%



        48.      Put in a broader context, according to Morningstar, the Northern Trust Focus 2015

Fund performed worse than 87% and 77% of all funds in the Target Date 2015 Morningstar

Category for the preceding three-year and five-year periods, respectively. In those periods, there

have been between 79 and 109 funds in the Target Date 2015 Morningstar Category.



                                                    14
    Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 16 of 43 PageID #:16




        49.     At the beginning of the Class Period in 2014, the assets of the Plan that were

invested in the Northern Trust Focus 2015 Fund totaled approximately $21.7 million. Table 2.c

below shows the hypothetical growth of $21.7 million invested in the Northern Trust Focus 2015

Fund and each of the Comparator Funds from January 1, 2014 through June 30, 2020. As the table

makes clear, Defendants’ failure to replace the Northern Trust Focus 2015 Fund with one of these

Comparator Funds in 2014 resulted in the Plan losing upwards of $1.4 million in retirement

savings.

                                            Table 2.c

                                                                         Growth
              Fund Name                 Compounded         Annualized              $ 21,709,391.00
                                                                         of
                                        Performance       Performance
Northern Trust Focus 2015 Fund W          34.52%             4.67%        $          29,202,883.34

Vanguard Target Retirement 2015            40.96%            5.42%        $           30,600,942.00
+/- Northern Trust                         -6.44%            -0.76%       $          (1,398,058.67)

T. Rowe Price Target 2015                  41.81%            5.52%        $           30,786,124.43
+/- Northern Trust                         -7.29%            -0.85%       $          (1,583,241.09)

American Fund 2015                         41.07%            5.44%        $           30,624,677.51
+/- Northern Trust                         -6.55%            -0.77%       $          (1,421,794.17)


                        Northern Trust Focus 2020 Fund:

        50.     The Northern Trust Focus 2020 Fund’s underperformance dates to its inception.

Table 3.a below, illustrates nearly four-years of underperformance leading up to the Class Period,

relative to benchmark indexes and Comparator Funds.




                                               15
    Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 17 of 43 PageID #:17




                                          Table 3.a

                                          2010-2013

         Fund                     Cumulative Annualized
         NT Focus 2020               42.28%      9.42%
         Vanguard 2020               51.28%     11.15%
         T Rowe Price 2020           58.26%     12.44%
         American Funds 2020         54.42%     11.73%
         S&P 2020 TD BM              48.94%     10.71%
         DJ US 2020 TD BM            49.78%     10.87%

       51.    A prudent fiduciary would have used the indexes and Comparator Funds listed in

Table 3.a above as benchmarks for the performance of the Northern Trust Focus 2020 Fund.

Again, one of Northern Trust’s largest client retirement plans uses the S&P Target Date 2020 as

the benchmark index for the Northern Trust Focus 2020) Fund. Morningstar also places the

Northern Trust Focus 2020 Fund in its Target Date 2020 Morningstar Category along with the

Comparator Funds managed by American Funds, T. Rowe Price and Vanguard.

       52.    Despite four years of substantial underperformance, Defendants did not remove the

Northern Trust Focus 2020 Fund from the Plan. Predictably, the Fund continued underperforming

throughout the Class Period.

       53.    Table 3.b below illustrates the underperformance of the Northern Trust Focus 2020

Fund from January 1, 2014 through June 30, 2020 on an annualized basis. Furthermore, the

differences in annual performance are even more pronounced when compounded over time. Thus,

as the table demonstrates, the Northern Trust Focus 2020 Fund significantly underperformed the

benchmark indexes and Comparator Funds on a cumulative basis.




                                              16
     Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 18 of 43 PageID #:18




                                                     Table 3.b
                                                                                          Cumulative  Under(-)/Out
Fund                    2014         2015    2016      2017      2018      2019 1H2020   Compounded (+) Performace
NT Focus 2020          4.46%      -1.27%    5.76%    10.71%   -3.64%     15.05%    0.99%       35.20%
Vanguard 2020          7.10%       -0.68%   6.94%    14.08%    -4.24%    17.63%   -0.59%       45.33%       -10.13%
T Rowe Price 2020      5.63%       -0.31%   7.40%    15.74%    -4.93%    19.38%   -1.77%       45.93%       -10.73%
American Funds 2020    6.73%        0.17%   7.06%    12.82%    -2.69%    15.62%    0.07%       45.39%       -10.20%
S&P 2020 TD BM         5.69%       -0.21%   7.20%    12.77%    -4.16%    16.51%   -1.02%       40.91%        -5.72%
DJ US 2020 TD BM       7.99%        0.27%   6.29%     8.46%    -1.43%    13.87%    1.07%       41.61%        -6.42%



        54.      Put in a broader context, according to Morningstar, the Northern Trust Focus 2020

Fund performed worse than 82% and 81% of all funds in the Target Date 2020 Morningstar

Category over the preceding three-year and five-year periods, respectively. In those periods, there

have been between 163 and 204 funds in the Target Date 2020 Morningstar Category.

        55.      At the beginning of the Class Period in 2014, the assets of the Northern Trust Focus

2020 Fund totaled approximately $27.2 million. Table 3.c below shows the hypothetical growth

of $27.2 million invested in the Northern Trust Focus 2020 Fund and each of the Comparator

Funds from January 1, 2014 through June 30, 2020. As the table makes clear, Defendants’ failure

to replace the Northern Trust Focus 2020 Fund with one of these Comparator Funds in 2014

resulted in the Plan losing upwards of $2.7 million in retirement savings.

                                                     Table 3.c

                                                                                         Growth
               Fund Name                       Compounded               Annualized                $ 27,221,361.00
                                                                                        of
                                               Performance              Performance
Northern Trust Focus 2020 Fund W                 35.20%                    4.75%         $           36,802,501.15

Vanguard Target Retirement 2020                     45.33%                5.92%          $            39,560,777.80
+/- Northern Trust                                  -10.13%               -1.17%        $            (2,758,276.66)

T. Rowe Price Target 2020                           45.93%                5.99%          $            39,723,432.13
+/- Northern Trust                                  -10.73%               -1.24%        $            (2,920,930.98)

American Fund 2020                                  45.39%                5.93%          $            39,577,764.41
+/- Northern Trust                                  -10.20%               -1.18%        $            (2,775,263.26)




                                                         17
    Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 19 of 43 PageID #:19




                 Northern Trust Focus 2025 Fund:

       56.    The Northern Trust Focus 2025 Fund’s underperformance dates to its inception.

Table 4.a below illustrates nearly four years of underperformance leading up to the Class Period,

relative to benchmark indexes and Comparator Funds.

                                           Table 4.a

                                           2010-2013


                     Fund                           Cumulative Annualized
                     NT Focus 2025                     45.88%     10.12%
                     Vanguard 2025                     55.65%     11.96%
                     T Rowe Price 2025                 63.35%     13.35%
                     American Funds 2025               64.71%     13.59%
                     S&P 2025 TD BM                    53.69%     11.60%
                     DJ US 2025 TD BM                  59.62%     12.68%

       57.    A prudent fiduciary would have used the indexes and Comparator Funds listed in

Table 4.a above as benchmarks for the performance of the Northern Trust Focus 2025 Fund.

Again, one of Northern Trust’s largest client retirement plans uses the S&P Target Date 2025 as

the benchmark index for the Northern Trust Focus 2025 Fund. Morningstar also places the

Northern Trust Focus 2025 Fund in its Target Date 2025 Morningstar Category along with the

Comparator Funds managed by American Funds, T. Rowe Price and Vanguard.

       58.    Despite four years of substantial underperformance, Defendants did not remove the

Northern Trust Focus 2025 Fund from the Plan. Predictably, the underperformance continued

throughout the Class Period.

       59.    Table 4.b below illustrates the underperformance of the Northern Trust Focus 2025

Fund from January 1, 2014 through June 30, 2020 on an annualized basis. Furthermore, the

differences in annual performance are even pronounced when compounded over time. Thus, as




                                               18
     Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 20 of 43 PageID #:20




the table demonstrates, the Northern Trust Focus 2025 Fund also significantly underperformed the

benchmark indexes and Comparator Funds on a cumulative basis.

                                                 Table 4.b
                                                                                     Cumulative  Under(-)/Out
Fund                    2014      2015    2016     2017      2018     2019 1H2020   Compounded (+) Performace
NT Focus 2025          4.18%   -1.66%    6.31%   12.42%   -4.35%    16.85% -0.03%         36.81%
Vanguard 2025          7.17%    -0.85%   7.49%   15.95%    -5.16%   19.64%   -1.46%       48.07%       -11.26%
T Rowe Price 2025      5.86%    -0.16%   7.53%   17.67%    -5.60%   20.94%   -2.24%       49.25%       -12.44%
American Funds 2025    6.66%     0.13%   7.36%   15.27%    -3.41%   17.75%    0.58%       51.18%       -14.37%
S&P 2025 TD BM         5.57%    -0.23%   7.81%   14.56%    -5.03%   18.40%   -2.26%       42.97%        -6.16%
DJ US 2025 TD BM       8.70%     0.18%   7.77%   10.56%    -2.30%   16.37%   -0.15%       47.29%       -10.48%


        60.      Put in a broader context, according to Morningstar, Northern Trust Focus 2025

Fund performed worse than 85% and 91% of funds in the Target Date 2025 Morningstar Category

in the preceding three-year and five-year periods, respectively. During those periods, there have

been between 149 and 186 funds in the Target Date 2025 Morningstar Category.

        61.      At the start of the Class Period in 2014, the assets of the Northern Trust Focus 2025

Fund totaled approximately $33 million. Table 4.c below shows the hypothetical growth of

$33 million invested in the Northern Trust Focus 2025 Fund and each of the Comparator Funds

from January 1, 2014 through June 30, 2020. As the table makes clear, Defendants’ failure to

replace the Northern Trust Focus 2025 Fund with one of the Comparator Funds in 2014 resulted

in the Plan losing upwards of $4.7 million in retirement savings.




                                                    19
    Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 21 of 43 PageID #:21




                                            Table 4.c

                                                                          Growth
              Fund Name                 Compounded          Annualized             $ 33,023,986.00
                                                                         of
                                        Performance        Performance
Northern Trust Focus 2025 Fund W          36.81%              4.94%        $          45,179,886.01

Vanguard Target Retirement 2025            48.07%            6.22%        $            48,897,015.93
+/- Northern Trust                        -11.26%            -1.28%       $           (3,717,129.92)

T. Rowe Price Target 2025                  49.25%            6.35%        $            49,286,790.23
+/- Northern Trust                        -12.44%            -1.41%       $           (4,106,904.22)

American Fund 2025                         51.18%            6.56%        $            49,925,213.17
+/- Northern Trust                         -14.37%           -1.62%       $           (4,745,327.16)

                        Northern Trust Focus 2030 Fund:

        62.     The Northern Trust Focus 2030 Fund’s underperformance dates to its inception.

Table 5.a below illustrates nearly four-years of underperformance leading up to the Class Period,

relative to benchmark indexes and Comparator Funds.

                                            Table 5.a

                                           2010-2013

                        Fund                         Cumulative Annualized
                        NT Focus 2030                   49.77%     10.86%
                        Vanguard 2030                   60.26%     12.80%
                        T Rowe Price 2030               68.14%     14.19%
                        American Funds 2030             68.17%     14.19%
                        S&P 2030 TD BM                  57.79%     12.35%
                        DJ US 2030 TD BM                69.33%     14.39%


        63.     A prudent fiduciary would have used the indexes and Comparator Funds listed in

Table 5.a above as benchmarks for the performance of the Northern Trust Focus 2030 Fund.

Again, one of Northern Trust’s largest client retirement plans uses the S&P Target Date 2030 as the

benchmark index for the Northern Trust Focus 2030 Fund. Morningstar also laces the Northern




                                                20
     Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 22 of 43 PageID #:22




Trust Focus 2030 Fund in its Target Date 2030 Morningstar Category along with the Comparator

Funds managed by American Funds, T. Rowe Price and Vanguard.

        64.      Despite four years of substantial underperformance, Defendants did not remove the

Northern Trust Focus 2030 Fund from the Plan. Predictably, the underperformance continued

throughout the Class Period.

        65.      Table 5.b below illustrates the underperformance of the Northern Trust Focus 2030

Fund from January 1, 2014 through 2020 on an annualized basis. Furthermore, the differences in

annual performance are even pronounced when compounded over time. Thus, as the table

demonstrates, the Northern Trust Focus 2030 Fund also significantly underperformed benchmark

indexes and the Comparator Funds on a cumulative basis.

                                                 Table 5.b
                                                                                     Cumulative  Under(-)/Out
Fund                    2014      2015    2016     2017      2018     2019 1H2020   Compounded (+) Performace
NT Focus 2030          3.90%   -2.09%    7.31%   15.67%   -5.73%    19.40% -1.92%         39.40%
Vanguard 2030          7.18%    -1.03%   7.83%   17.53%    -5.85%   21.07%   -2.34%       49.67%       -10.27%
T Rowe Price 2030      6.03%    -0.03%   7.70%   19.45%    -6.28%   22.47%   -2.90%       51.99%       -12.59%
American Funds 2030    7.07%     0.47%   7.71%   18.43%    -4.16%   20.05%   -0.40%       57.26%       -17.86%
S&P 2030 TD BM         5.65%    -0.31%   8.32%   16.19%    -5.99%   20.37%   -3.58%       44.64%        -5.24%
DJ US 2030 TD BM       9.35%    -0.15%   9.12%   12.67%    -3.29%   19.18%   -1.53%       52.35%       -12.95%


        66.      Put in a broader context, according to Morningstar, the Northern Trust Focus 2030

Fund performed worse than 72% and 85% of funds in the Target Date 2030 Morningstar Category

for the preceding three-year and five-year periods, respectively. During those periods, there have

been between 153 and 194 funds in the Target Date 2030 Morningstar Category.

        67.      At the beginning of the Class Period in 2014, the assets of the Northern Trust Focus

2030 Fund totaled approximately $25 million. Table 5.c below shows the hypothetical growth of

$25 million invested in the Northern Trust Focus 2030 Fund and each of the Comparator Funds

from January 1, 2014 through June 30, 2019 rounded to the nearest million. As the table makes

clear, Defendants’ failure to replace the Northern Trust Focus 2030 Fund with one of the


                                                    21
    Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 23 of 43 PageID #:23




Comparator Funds in 2014 resulted in the Plan losing upwards of $4.4 million in retirement

savings.

                                             Table 5.c

                                                                            Growth
               Fund Name                  Compounded         Annualized              $25,037,811.00
                                                                           of
                                          Performance        Performance
 Northern Trust Focus 2030 Fund W           39.40%              5.24%        $         34,902,631.85

 Vanguard Target Retirement 2030             49.67%            6.40%         $         37,472,900.39
 +/- Northern Trust                          -10.27%           -1.16%        $        (2,570,268.54)

 T. Rowe Price Target 2030                   51.99%            6.65%         $         38,054,083.82
 +/- Northern Trust                          -12.59%           -1.41%        $        (3,151,451.97)

 American Fund 2030                          57.26%            7.21%         $         39,373,429.03
 +/- Northern Trust                          -17.86%           -1.97%        $        (4,470,797.17)

                       Northern Trust Focus 2035 Fund:

       68.     The Northern Trust Focus 2035 Fund’s underperformance dates to its inception.

Table 6.a below, illustrates nearly four-years of underperformance leading up to the Class Period,

relative to benchmark indexes and Comparator Funds.

                                            Table 6.a

                                           2010-2013

                       Fund                          Cumulative Annualized
                       NT Focus 2035                    53.37%     11.54%
                       Vanguard 2035                    64.59%     13.57%
                       T Rowe Price 2035                71.20%     14.71%
                       American Funds 2035              68.54%     14.26%
                       S&P 2035 TD BM                   61.14%     12.95%
                       DJ US 2035 TD BM                 77.78%     15.83%

       69.     A prudent fiduciary would have used the indexes and Comparator Funds listed in

Table 6.a above as benchmarks for the performance of the Northern Trust Focus 2035 Fund.

Again, one of Northern Trust’s largest client retirement plans uses the S&P Target Date 2035 as

the benchmark index for the Northern Trust Focus 2035 Fund. Morningstar also places the


                                                22
     Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 24 of 43 PageID #:24




Northern Trust Focus 2035 Fund in its Target Date 2035 Morningstar Category along with the

Comparator Funds managed by American Funds, T. Rowe Price and Vanguard.

        70.      Despite four years of substantial underperformance, Defendants did not remove the

Northern Trust Focus 2035 Fund from the Plan. Predictably, the underperformance continued

throughout the Class Period.

        71.      Table 6.b below illustrates the underperformance of the Northern Trust Focus 2035

Fund from January 1, 2014 through June 30, 2020 on an annualized basis. Furthermore, the

differences in annual performance are even pronounced when compounded over time. Thus, as

the table demonstrates, the Northern Trust Focus 2035 Fund also significantly underperformed the

benchmark indexes and Comparator Funds a cumulative basis.

                                                  Table 6.b
                                                                                      Cumulative  Under(-)/Out
Fund                    2014      2015     2016     2017      2018     2019 1H2020   Compounded (+) Performace
NT Focus 2035          3.60%   -2.50%     8.30%   18.95%   -7.43%    16.16% -6.53%         30.78%
Vanguard 2035          7.23%    -1.26%    8.27%   19.13%    -6.59%   22.43%   -3.24%       51.12%       -20.34%
T Rowe Price 2035      6.07%     0.14%    7.65%   20.89%    -6.87%   23.72%   -3.36%       53.92%       -23.13%
American Funds 2035    7.03%     0.60%    8.00%   21.09%    -5.14%   23.22%   -1.14%       62.71%       -31.92%
S&P 2035 TD BM         5.67%    -0.36%    8.85%   17.78%    -6.87%   22.19%   -4.90%       46.09%       -15.31%
DJ US 2035 TD BM       9.92%    -0.44%   10.36%   14.71%    -4.31%   22.02%   -2.95%       57.00%       -26.21%



        72.      Put in a broader context, according to Morningstar, the Northern Trust Focus 2035

Fund performed worse than 59% and 82% of all funds in the Target Date 2035 Morningstar

Category in the preceding three-year and five-year periods, respectively. During those periods,

there have been between 144 and 181 funds in the Target Date 2035 Morningstar Category.

        73.      At the beginning of the Class Period in 2014, the assets of the Northern Trust Focus

2035 Fund totaled approximately $28.3 million. Table 6.c below shows the hypothetical growth

of $28.3 million invested in the Northern Trust Focus 2035 Fund and each of its Comparator Funds

from January 1, 2014 through June 30, 2020. As the table makes clear, Defendants’ failure to



                                                     23
    Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 25 of 43 PageID #:25




replace the Northern Trust Focus 2035 Fund with one of the Comparator Funds in 2014 resulted

in the Plan losing upwards of $9 million in retirement savings.

                                             Table 6.c

                                                                             Growth
               Fund Name                  Compounded         Annualized               $28,341,287.00
                                                                            of
                                          Performance        Performance
 Northern Trust Focus 2035 Fund W           30.78%              4.22%        $          37,066,019.67

 Vanguard Target Retirement 2035            51.12%                6.56%     $           42,830,226.61
 +/- Northern Trust                         -20.34%               -2.34%    $          (5,764,206.94)

 T. Rowe Price Target 2035                  53.92%                6.86%     $           43,621,494.17
 +/- Northern Trust                         -23.13%               -2.64%    $          (6,555,474.50)

 American Fund 2035                          62.71%               7.78%     $           46,113,350.72
 +/- Northern Trust                          -31.92%              -3.56%    $          (9,047,331.05)



                       Northern Trust Focus 2040 Fund:

       74.     The Northern Trust Focus 2040 Fund’s underperformance dates to its inception.

Table 7.a, below, illustrates nearly four years of underperformance leading up to the Class Period,

relative to benchmark indexes and Comparator Funds.

                                            Table 7.a

                                            2010-2013

                       Fund                       Cumulative Annualized
                       NT Focus 2040                 55.11%     11.86%
                       Vanguard 2040                 66.87%     13.97%
                       T Rowe Price 2040             72.87%     15.00%
                       American Funds 2040           69.40%     14.41%
                       S&P 2040 TD BM                63.58%     13.39%
                       DJ US 2040 TD BM              83.91%     16.83%


       75.     A prudent fiduciary would have used the indexes and Comparator Funds listed in

Table 7.a above as benchmarks for the performance of the Northern Trust Focus 2040 Fund.

Again, one of Northern Trust’s largest client retirement plans uses the S&P Target Date 2040 as


                                                24
    Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 26 of 43 PageID #:26




the benchmark index for the Northern Trust Focus 2040 Fund. Morningstar also places the

Northern Trust Focus 2040 Fund in its Target Date 2040 Morningstar Category along with the

Comparator Funds managed by American Funds, T. Rowe Price and Vanguard.

       76.      Despite four years of substantial underperformance, Defendants did not remove the

Northern Trust Focus 2040 Fund from the Plan. Predictably, the underperformance continued

throughout the Class Period.

       77.      Table 7.b below illustrates the underperformance of the Northern Trust Focus 2040

Fund from January 1, 2014 through June 30, 2020 on an annualized basis. Furthermore, the

differences in annual performance are even pronounced when compounded over time. Thus, as

the table demonstrates, the Northern Trust Focus 2040 Fund also significantly underperformed the

benchmark indexes and Comparator Funds on a cumulative basis.

                                                   Table 7.b
                                                                                       Cumulative  Under(-)/Out
 Fund                    2014      2015     2016     2017      2018     2019 1H2020   Compounded (+) Performace
 NT Focus 2040          3.35%   -2.96%     8.59%   19.95%   -8.20%    23.84% -7.41%         37.51%
 Vanguard 2040          7.13%    -1.60%    8.72%   20.70%    -7.34%   23.85%   -4.12%       52.22%       -14.71%
 T Rowe Price 2040      6.20%     0.16%    7.65%   22.02%    -7.33%   24.71%   -3.76%       55.38%       -17.87%
 American Funds 2040    6.97%     0.57%    8.17%   21.94%    -5.55%   24.41%   -1.67%       63.95%       -26.44%
 S&P 2040 TD BM         5.69%    -0.39%    9.21%   18.87%    -7.42%   23.35%   -5.79%       47.05%        -9.54%
 DJ US 2040 TD BM      10.34%    -0.69%   11.36%   16.46%    -5.24%   24.57%   -4.26%       60.60%       -23.10%



       78.      Put in a broader context, according to Morningstar, the Northern Trust Focus 2040

Fund performed worse than 55% and 85% of all funds in the Target Date 2040 Morningstar

Category in the preceding three-year and five-year periods, respectively. During those periods,

there have been between 152 and 193 funds in the Target Date 2040 Morningstar Category.

       79.      At the beginning of the Class Period in 2014, the assets of the Northern Trust Focus

2040 Fund totaled approximately $18.8 million. Table 7.c below shows the hypothetical growth

of $18.8 million invested in the Northern Trust Focus 2040 Fund and each of the Comparator



                                                     25
    Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 27 of 43 PageID #:27




Funds from January 1, 2015 through June 30, 2020. As the table makes clear, Defendants’ failure

to replace the Northern Trust Focus 2040 Fund with one of the Comparator Funds in 2014 resulted

in the Plan losing upwards of $4.9 million in lost savings.

                                              Table 7.c

                                                                             Growth
              Fund Name                   Compounded          Annualized              $18,795,976.00
                                                                            of
                                           Performance        Performance
Northern Trust Focus 2040 Fund W             37.51%              5.02%       $          25,845,440.87

Vanguard Target Retirement 2040              52.22%             6.68%       $           28,610,924.79
+/- Northern Trust                           -14.71%            -1.66%      $          (2,765,483.92)

T. Rowe Price Target 2040                    55.38%             7.02%       $           29,205,040.92
+/- Northern Trust                           -17.87%            -1.99%      $          (3,359,600.05)

American Fund 2040                           63.95%             7.90%       $           30,815,477.68
+/- Northern Trust                           -26.44%            -2.88%      $          (4,970,036.81)

                        Northern Trust Focus 2045 Fund:

       80.      The Northern Trust Focus 2045 Fund’s underperformance dates to its inception.

Table 8.a, below, illustrates nearly four years of underperformance leading up to the Class Period,

relative to benchmark indexes and Comparator Funds.

                                              Table 8.a

                                             2010-2013

                            Fund                   Cumulative Annualized
                            NT Focus 2045             55.15%     11.87%
                            Vanguard 2045             66.83%     13.96%
                            T Rowe Price 2045         72.79%     14.98%
                            American Funds 2045       69.28%     14.38%
                            S&P 2045 TD BM            65.39%     13.71%
                            DJ US 2045 TD BM          86.93%     17.32%

       81.      A prudent fiduciary would have used the indexes and Comparator Funds listed in

Table 8.a above as benchmarks for the performance of the Northern Trust Focus 2045 Fund.

Again, one of Northern Trust’s largest client retirement plans uses the S&P Target Date 2045 as


                                                  26
    Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 28 of 43 PageID #:28




the benchmark index for the Northern Trust Focus 2045 Fund. Morningstar also places the

Northern Trust Focus 2045 Fund in its Target Date 2045 Morningstar Category along with the

Comparator Funds managed by American Funds, T. Rowe Price and Vanguard.

       82.      Despite four years of substantial underperformance, Defendants did not remove the

Northern Trust Focus 2045 Fund from the Plan. Predictably, the underperformance continued

throughout the Class Period.

       83.      Table 8.b below illustrates the underperformance of the Northern Trust Focus 2045

Fund from January 1, 2014 through June 30, 2020 on an annualized basis. Furthermore, the

differences in annual performance are even pronounced when compounded over time. Thus, as

the table demonstrates, the Northern Trust Focus 2045 Fund also significantly underperformed the

benchmark indexes and Comparator Funds on a cumulative basis.

                                                   Table 8.b
                                                                                       Cumulative  Under(-)/Out
 Fund                    2014      2015     2016     2017      2018     2019 1H2020   Compounded (+) Performace
 NT Focus 2045          3.35%   -2.95%     8.57%   19.79%   -8.13%    23.73% -7.29%         37.47%
 Vanguard 2045          7.15%    -1.58%    8.88%   21.45%    -7.89%   24.92%   -4.90%       52.60%       -15.13%
 T Rowe Price 2045      6.13%     0.16%    7.70%   22.40%    -7.57%   25.39%   -4.21%       55.56%       -18.09%
 American Funds 2045    7.08%     0.65%    8.29%   22.35%    -5.54%   24.71%   -1.76%       65.27%       -27.80%
 S&P 2045 TD BM         5.66%    -0.45%    9.53%   19.54%    -7.73%   24.02%   -6.33%       47.62%       -10.15%
 DJ US 2045 TD BM      10.59%    -0.86%   12.05%   17.68%    -5.98%   26.49%   -5.32%       62.78%       -25.31%


       84.      Put in a broader context, according to Morningstar, the Northern Trust Focus 2045

Fund performed worse than 78% and 95% of all funds in the Target Date 2045 Morningstar

Category in the preceding three-year and five-year periods, respectively. During those periods,

there have been between 144 and 181 funds in the Target Date 2045 Morningstar Category.

       85.      At the beginning of the Class Period in 2014, the assets of the Northern Trust Focus

2045 Trust Fund totaled approximately $13.6 million. Table 8.c below shows the hypothetical

growth of $13.6 million invested in the Northern Trust Focus 2045 Fund and each of the

comparator funds from January 1, 2014 through June 30, 2020. As the table makes clear,


                                                     27
    Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 29 of 43 PageID #:29




Defendants’ failure to replace the Northern Trust Focus 2045 Fund with one of the Comparator

Funds in 2014 resulted in the Plan losing upwards of $3.7 million in retirement savings.

                                            Table 8.c

                                                                            Growth
               Fund Name                 Compounded          Annualized              $13,550,154.00
                                                                           of
                                          Performance       Performance
 Northern Trust Focus 2045 Fund W           37.47%             5.02%        $          18,627,559.74

 Vanguard Target Retirement 2045            52.60%            6.72%        $           20,678,179.80
 +/- Northern Trust                         -15.13%           -1.70%       $          (2,050,620.06)

 T. Rowe Price Target 2045                  55.56%            7.03%        $           21,078,314.43
 +/- Northern Trust                         -18.09%           -2.02%       $          (2,450,754.69)

 American Fund 2045                         65.27%            8.04%        $           22,393,908.74
 +/- Northern Trust                         -27.80%           -3.02%       $          (3,766,349.00)

                       Northern Trust Focus 2050 Fund:

       86.     The Northern Trust Focus 2050 Fund’s underperformance dates to its inception.

Table 9.a below illustrates nearly four years of underperformance leading up to the Class Period,

relative to benchmark indexes and Comparator Funds.

                                           Table 9.a

                                           2010-2013

             Fund                   Cumulative Annualized
             NT Focus 2050             55.22%      11.88%
             Vanguard 2050             66.85%      13.96%
             T Rowe Price 2050         72.84%      14.99%
             American Funds 2050       69.37%      14.40%
             S&P 2050 TD BM           Not Available
             DJ US 2050 TD BM          87.21%      17.36%

       87.     A prudent fiduciary would have used the indexes and Comparator Funds listed in

Table 9.a above as benchmarks for the performance of the Northern Trust Focus 2050 Fund.

Morningstar also places the Northern Trust Focus 2050 Fund in its Target Date 2050 Morningstar




                                               28
     Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 30 of 43 PageID #:30




Category along with the Comparator Funds managed by American Funds, T. Rowe Price and

Vanguard.

        88.      Despite four years of substantial underperformance, Defendants did not remove the

Northern Trust Focus 2050 Fund from the Plan. Predictably, the underperformance continued

throughout the Class Period.

        89.      Table 9.b below illustrates the underperformance of the Northern Trust Focus 2050

Trust from January 1, 2014 through June 30, 2020 on an annualized basis. Furthermore, the

differences in annual performance are even pronounced when compounded over time. Thus, as

the table demonstrates, the Northern Trust Focus 2050 Trust also significantly underperformed the

benchmark indexes and Comparator Funds on a cumulative basis.

                                                  Table 9.b
                                                                                      Cumulative  Under(-)/Out
Fund                    2014      2015     2016     2017      2018     2019 1H2020   Compounded (+) Performace
NT Focus 2050          3.34%   -2.96%     8.55%   19.61%   -8.03%    23.57% -7.21%         37.30%
Vanguard 2050          7.18%    -1.58%    8.87%   21.39%    -7.90%   24.97%   -4.91%       52.59%       -15.29%
T Rowe Price 2050      6.18%     0.20%    7.70%   22.35%    -7.58%   25.32%   -4.16%       55.63%       -18.33%
American Funds 2050    7.04%     0.66%    8.33%   22.58%    -5.62%   24.97%   -1.72%       65.84%       -28.54%
S&P 2050 TD BM         5.70%    -0.46%    9.74%   20.20%    -7.95%   24.33%   -6.58%       48.38%       -11.08%
DJ US 2050 TD BM      10.68%    -0.91%   12.38%   18.25%    -6.39%   27.56%   -5.98%       63.60%       -26.30%



        90.      Put in a broader context, according to Morningstar, the Northern Trust Focus 2050

Fund performed worse than 74% and 90% of all funds in the Target Date 2050 Morningstar

Category in the preceding three-year and five-year periods, respectively. During those periods,

there have been between 152 and 193 funds in the Target Date 2050 Morningstar Category.

        91.      At the beginning of the Class Period in 2014, the assets of the Northern Trust Focus

2050 Fund totaled approximately $7.8 million. Table 9.c below shows the hypothetical growth of

$7.8 million invested in the Northern Trust Focus 2050 Fund and each of the comparator funds

from January 1, 2014 through June 30, 2020. As the table makes clear, Defendants’ failure to



                                                     29
    Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 31 of 43 PageID #:31




replace the Northern Trust Focus 2050 Fund with one of the Comparator Funds in 2014 resulted

in the Plan losing upwards of $2.2 million in retirement savings.

                                            Table 9.c

                                                                           Growth
              Fund Name                 Compounded          Annualized              $ 7,762,024.00
                                                                          of
                                         Performance       Performance
Northern Trust Focus 2050 Fund W           37.30%             5.00%        $          10,657,416.84

Vanguard Target Retirement 2050            52.59%            6.72%        $           11,843,884.42
+/- Northern Trust                         -15.29%           -1.72%       $          (1,186,467.58)

T. Rowe Price Target 2050                  55.63%            7.04%        $           12,079,871.13
+/- Northern Trust                         -18.33%           -2.04%       $          (1,422,454.30)

American Fund 2050                         65.84%            8.09%        $           12,872,734.07
+/- Northern Trust                         -28.54%           -3.10%       $          (2,215,317.23)

                        Northern Trust Focus 2055 Fund:

       92.      The Northern Trust Focus 2055 Fund’s underperformance dates to its inception.

Table 10.a below illustrates nearly four years of underperformance leading up to the Class Period,

relative to a benchmark index and Comparator Funds.

                                           Table 10.a

                                           2010-2013

                        Fund                      Cumulative Annualized
                        NT Focus 2055                38.72%      10.89%
                        Vanguard 2055                48.76%      13.36%
                        T Rowe Price 2055            51.88%      14.11%
                        American Funds 2055          50.24%      13.72%
                        S&P 2055 TD BM              Not Available
                        DJ US 2055 TD BM             63.00%      16.68%

       93.      A prudent fiduciary would have used the indexes and Comparator Funds listed in

Table 10.a (above) and Table 10.b (below) as benchmarks for the performance of the Northern

Trust Focus 2050 Fund. Morningstar also places the Northern Trust Focus 2055 Fund in its Target




                                                30
     Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 32 of 43 PageID #:32




Date 2055 Morningstar Category along with the Comparator Funds managed by American Funds,

T. Rowe Price and Vanguard.

        94.      Despite four years of substantial underperformance, Defendants did not remove the

Northern Trust Focus 2055 Fund from the Plan. Predictably, the underperformance continued

throughout the Class Period.

        95.      Table 10.b below illustrates the underperformance of the Northern Trust Focus

2055 Fund from January 1, 2014 through June 30, 2020 on an annualized basis. Furthermore, the

differences in annual performance are even pronounced when compounded over time. As the table

demonstrates, the Northern Trust Focus 2055 Fund also significantly underperformed the

benchmark indexes and Comparator Funds on a cumulative basis.

                                                  Table 10.b
                                                                                      Cumulative  Under(-)/Out
Fund                    2014      2015     2016     2017      2018     2019 1H2020   Compounded (+) Performace
NT Focus 2055          3.30%   -2.92%     8.53%   19.42%   -7.97%    23.43% -7.01%         37.29%
Vanguard 2055          7.21%    -1.72%    8.87%   21.37%    -7.87%   24.97%   -4.95%       52.35%       -15.05%
T Rowe Price 2055      6.19%     0.19%    7.74%   22.32%    -7.61%   25.36%   -4.34%       55.32%       -18.03%
American Funds 2055    7.01%     0.65%    8.28%   22.63%    -5.65%   25.02%   -1.79%       65.67%       -28.38%
S&P 2055 TD BM         5.65%    -0.52%    9.94%   20.48%    -7.98%   24.51%   -6.78%       48.70%       -11.41%
DJ US 2055 TD BM      10.68%    -0.91%   12.39%   18.28%    -6.50%   27.81%   -6.15%       63.51%       -26.22%



        96.      Put in a broader context, according to Morningstar, the Northern Trust Focus 2055

Fund performed worse than 84% and 98% of funds in the Target Date 2055 Morningstar Category

in the preceding three-year and five-year periods, respectively. During those periods, there have

been between 137 and 180 funds in the Target Date 2055 Morningstar Category.

        97.      At the beginning of the Class Period in 2014, the assets of the Northern Trust Focus

2055 Fund totaled approximately $2.9 million. Table 10.c below shows the hypothetical growth

of $2.9 million invested in the Northern Trust Focus 2055 Fund and each of the Comparator Funds

from January 1, 2014 through June 30, 2020. As the table makes clear, Defendants’ failure to



                                                     31
    Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 33 of 43 PageID #:33




replace the Northern Trust Focus 2055 Fund with one of the Comparator Funds in 2014 resulted

in the Plan losing upwards of $825,000 in retirement savings.

                                            Table 10.c

                                                                            Growth
              Fund Name                  Compounded         Annualized                  $ 2,909,610.00
                                                                           of
                                         Performance        Performance
Northern Trust Focus 2055 Fund W           37.29%              5.00%        $              3,994,644.53

Vanguard Target Retirement 2055            52.35%             6.69%         $              4,432,665.32
+/- Northern Trust                         -15.05%            -1.69%        $              (438,020.79)

T. Rowe Price Target 2055                  55.32%             7.01%         $              4,519,194.13
+/- Northern Trust                         -18.03%            -2.01%        $              (524,549.61)

American Fund 2055                          65.67%            8.08%         $              4,820,275.71
+/- Northern Trust                          -28.38%           -3.08%        $              (825,631.19)



                                   CLASS ACTION ALLEGATIONS

       98.      ERISA § 502(a)(2), 29 U.S.C. § 1132(a)(2), authorizes any participant or

beneficiary of a retirement plan to bring an action individually on behalf of that plan to enforce a

breaching fiduciary’s liability to the plan under 29 U.S.C. § 1109(a). Such claims are brought “in

a representative capacity on behalf of the plan as a whole.” Massachusetts Mut. Life Ins. Co. v.

Russell, 473 U.S. 134, 142 (1985).

       99.      The claims set forth in this action meet the requirements of Rule 23, and class

certification would be appropriate with respect to the following class (the “Class”):

        All participants and beneficiaries of the Plan who invested in any of Northern Trust
        Focus Target Retirement Trusts from November 2, 2014 through December 31,
        2019, excluding Defendants, any of their directors, and any officers or employees
        of Defendants with responsibility for the Plan’s investment or administrative
        function.

       100.     The Class includes tens of thousands of members and is so large that joinder of all

its members is impracticable.




                                                32
     Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 34 of 43 PageID #:34




        101.      There are numerous questions of law and fact common to the Class because the

claims asserted herein arise out of a singular course of common conduct by Defendants that

affected all class members through their participation in the Plan in precisely the same way, in

violation of precisely the same legal duties. Common questions of law and fact include the

following, without limitation:

        •         Whether Defendants are fiduciaries liable for the remedies provided by 29 U.S.C.

§1109(a);

        •         Whether Defendants breached their fiduciary duties to the Plan by employing an

imprudent process for monitoring and evaluating Plan investment options;

        •         Whether Plaintiff’s claims of an imprudent process require similar inquiries and

proof of the claims and therefore implicate the same set of concerns for all proposed members of

the Class;

        •         What are the losses to the Plan resulting from each breach of fiduciary duty; and

        •         What Plan-wide equitable and other relief the Court should impose in light of

Defendants’ breach of duty.

        102.      There are no substantial individual questions among Class members on the merits

of this action.

        103.      Plaintiff’s claims are typical of the claims of the Class because Plaintiff was a

participant during the time period at issue in this action and all participants in the Plan were harmed

by Defendants’ misconduct.

        104.      Plaintiff is an adequate representative of the Class because she was a participant in

the Plan during the Class Period, has no interest that conflicts with the Class, is committed to the




                                                   33
    Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 35 of 43 PageID #:35




vigorous representation of the Class, and has engaged experienced and competent attorneys to

represent the Class.

       105.    Certification of the claims asserted herein would be appropriate under Rule

23(b)(1)(A) or (B). Prosecution of separate actions for these breaches of fiduciary duties by

individual participants and beneficiaries would create the risk of inconsistent or varying

adjudications that would establish incompatible standards of conduct for Defendants in respect to

the discharge of their fiduciary duties to the Plan and personal liability to the Plan under 29 U.S.C.

§1109(a). In addition, an adjudication of the claims asserted herein by any Plan participant would,

as a practical matter, be dispositive of the interests of all other Plan participants. As this Court has

recognized several times, “[b]ecause of ERISA’s distinctive ‘representative capacity’ and remedial

provisions, ERISA litigation of this nature presents a paradigmatic example of a [Rule 23](b)(1)

class.” Neil v. Zell, 275 F.R.D. 256, 267 (N.D. Ill. 2011).

       106.    Alternatively, this action should be certified as a class under Rule 23(b)(3) if it is

not certified under Rule 23(b)(1)(A) or (B). A class action is the superior method for the fair and

efficient adjudication of this controversy because common questions of law and fact predominate

over questions affecting only individual class members, and because, in light of the representative

nature of the claims at issue, a class action would be superior to other available methods for fairly

and efficiently adjudicating the controversy.

       107.    Plaintiff’s counsel, Law Offices of Michael M. Mulder and Scott+Scott Attorneys

at Law LLP will fairly and adequately represent the interests of the Class and is best able to

represent the interests of the Class under Rule 23(g).




                                                  34
     Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 36 of 43 PageID #:36




                                        CAUSES OF ACTION

                                               COUNT I
                                Breach of Fiduciary Duty of Prudence
                                (Violation of ERISA, 29 U.S.C. §1104)
                                       (Against All Defendants)

        108.    Plaintiff repeats and realleges each of the allegations in the foregoing paragraphs

as if fully set forth herein.

        109.    As alleged above, the Defendants were express fiduciaries for the Plan.

        110.    ERISA § 404, 29 U.S.C. §1104, requires ERISA fiduciaries to perform their

fiduciary duties and responsibilities prudently, as would an experienced ERISA fiduciary, and

loyally, exclusively in the interest of the plan and its participants for the purpose of providing

benefits.

        111.    Defendants’ fiduciary duties include administering the Plan with the care, skill,

diligence, and prudence required by ERISA. As such, Defendants must evaluate and monitor the

Plan’s investments on an ongoing basis, eliminate imprudent investments, and take all necessary

steps to ensure the Plan’s assets are invested prudently.

        112.    As the Supreme Court confirmed, ERISA’s “duty of prudence involves a

continuing duty to monitor investments and remove imprudent ones[.]” Tibble, 575 U.S. at 523.

        113.    Defendants breached their fiduciary duties through their imprudent process for

investigating, evaluating, and monitoring investments. The faulty process resulted in a plan loaded

with the Northern Trust Focus Funds that have exhibited chronic poor performance for almost a

decade. Defendants failed to remove the Funds despite their historical underperformance relative

to other target date collective investment trusts and relevant benchmark indexes.

        114.    By failing to adequately consider better-performing investment products for the

Plan, Defendants failed to discharge their duties with the care, skill, prudence, and diligence that



                                                 35
    Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 37 of 43 PageID #:37




a prudent fiduciary acting in a like capacity and familiar with such matters would use in the conduct

of an enterprise of like character and with like aims.

       115.    Defendants’ breach of fiduciary duty has substantially impaired the Plan’s use, its

value, and its investment performance for all Class Members.

       116.    As a direct and proximate result of Defendants’ breaches of fiduciary duty, the Plan

and each of its participants who invested in the Funds have suffered tens of millions of dollars of

damages and lost-opportunity costs which continue to accrue.

       117.    Defendants’ actions, and failures to act, violated the duties of prudence and loyalty

contained in ERISA § 404(a).

       118.    ERISA § 502(a)(2) permits plan participants, such as Plaintiff, to bring civil actions

for “appropriate relief” under ERISA § 409.

       119.    Under ERISA § 409(a), 29 U.S.C. § 1109(a), a fiduciary that violates any of

ERISA’s duties, including ERISA § 404(a), must “make good” to the plan the losses to the plan

resulting from its violations, and is “subject to such other equitable or remedial relief as the court

may deem appropriate.”

       120.    Thus, under ERISA §§ 502(a)(2) and 409(a), 29 U.S.C. §§ 1132(a)(2) and 1109(a),

Defendants are liable, in an amount to be determined at trial, for the losses to the Plan caused by

their violations of ERISA § 404(a), and are “subject to such other equitable or remedial relief” as

the Court “may deem appropriate.”

       121.    Under ERISA § 502(a)(3), Defendants are also subject to appropriate equitable

relief including, but not limited to, constructive trust and equitable surcharge.




                                                 36
     Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 38 of 43 PageID #:38




                                          COUNT II
                                 Breach of Co-Fiduciary Duty
                         ERISA § 405(a)(1)-(3), 29 U.S.C. § 1105(a)(1)-(3)
                                        All Defendants

        122.    Plaintiff repeats and realleges each of the allegations in the foregoing paragraphs

as if fully set forth herein.

        123.    A fiduciary with respect to a plan is liable for the breach “of another fiduciary” for

the same plan if “he participates knowingly in, or knowingly undertakes to conceal, an act or

omissions of such other fiduciary, knowing such act or omission is a breach,” ERISA § 405(a)(1),

or if, “by his failure to comply with [his fiduciary duties] in the administration of his specific

responsibilities which give rise to his status as a fiduciary, he has enabled such other fiduciary to

commit a breach,” ERISA § 405(a)(2), or if “he has knowledge of a breach by some other fiduciary,

unless he makes reasonable efforts under the circumstances to remedy the breach.” ERISA §

405(a)(3).

        124.    Pursuant to § 405 of ERISA, 29 U.S.C. § 1105, Defendants are also liable as co-

fiduciaries with respect to the above-described violations because they participated knowingly in

their co-fiduciaries’ breaches; enabled other fiduciaries to violate ERISA by virtue of their own

breaches of fiduciary duty; knowingly undertook to conceal those breaches; enabled their co-

fiduciaries to commit the breaches and failed to make any reasonable efforts to remedy the

breaches.

        125.    ERISA § 502(a)(2) permits plan participants, such as Plaintiff, to bring civil actions

for “appropriate relief” under ERISA § 409.

        126.    Under ERISA § 409(a), a fiduciary that violates any of ERISA’s duties, including

ERISA § 405(a)(1), (a)(2) and (a)(3), must “make good” to the Plan the losses to the Plan resulting




                                                 37
     Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 39 of 43 PageID #:39




from its violations of ERISA § 405(a)(1), (a)(2) and (a)(3), and is “subject to such other equitable

or remedial relief as the court may deem appropriate.”

           127.   Thus, Defendants are liable, in an amount to be determined at trial, for the losses to

the Plan caused by their violations of ERISA § 405(a)(1), (a)(2) and (a)(3), and are “subject to

such other equitable or remedial relief” as the Court “may deem appropriate.”

           128.   Under ERISA § 502(a)(3), Defendants are also subject to appropriate equitable

relief including, but not limited to, constructive trust and equitable surcharge.

                                             COUNT III
                                         Failure to Monitor
                                       (Against All Defendants)

           129.   Plaintiff repeats and realleges each of the allegations in the foregoing paragraphs

as if fully set forth herein.

           130.   Defendants had a duty to monitor the performance of each individual to whom they

delegated any fiduciary responsibilities.

           131.   A monitoring fiduciary must ensure that the monitored fiduciaries are performing

their fiduciary obligations, including those with respect to the investment and holding of plan

assets, and must take prompt and effective action to protect the plan and participants when they

are not.

           132.   To the extent any of the Defendant’s fiduciary responsibilities were delegated to

another fiduciary, the Defendant’s monitoring duty included an obligation to ensure that any

delegated tasks were being performed prudently and loyally.

           133.   Defendants breached their fiduciary monitoring duties by, among other things:




                                                   38
    Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 40 of 43 PageID #:40




              a.      failing to monitor their appointees, to evaluate their performance, or to have

       a system in place for doing so, and standing idly by as the Plan suffered enormous losses

       as a result of their appointees’ imprudent actions and omissions with respect to the Plan;

              b.      failing to monitor their appointees’ fiduciary process, which would have

       alerted any prudent fiduciary to the potential breach because of the imprudent investment

       options in violation of ERISA;

              c.      failing to ensure that the monitored fiduciaries had a prudent process in

       place for evaluating and ensuring that the Funds were prudent; and

              d.      failing to remove appointees whose performance was inadequate in that

       they continued to allow imprudent investment options to remain in the Plan to the detriment

       of Plan participants’ retirement savings.

       134.   Each fiduciary who delegated its fiduciary responsibilities likewise breached its

fiduciary monitoring duty by, among other things:

              a.      failing to monitor its appointees, to evaluate their performance, or to have a

       system in place for doing so, and standing idly by as the Plan suffered enormous losses as a

       result of its appointees’ imprudent actions and omissions with respect to the Plan;

              b.      failing to monitor its appointees’ fiduciary process, which would have

       alerted any prudent fiduciary to the potential breach because of the imprudent investment

       options in violation of ERISA;

              c.      failing to implement a process to ensure that the appointees monitored the

       performance of Plan investments; and




                                                   39
    Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 41 of 43 PageID #:41




               d.     failing to remove appointees whose performance was inadequate in that

       they continued to allow imprudent investment options to remain in the Plan, all to the

       detriment of Plan participants’ retirement savings.

       135.    As a direct result of these breaches of the fiduciary duty to monitor, the Plan

suffered substantial losses.   Had Defendants and the other delegating fiduciaries prudently

discharged their fiduciary monitoring duties, the Plan would not have suffered these losses.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of the Plan and all similarly situated Plan participants

and beneficiaries, prays for judgment as follows:

       A.      Certify this action as a class action pursuant to Fed. R. Civ. P. 23(a), appoint

Plaintiff as the class representative, and appoint the Law Offices of Michael M. Mulder and

Scott+Scott Attorneys at Law LLP as Class Counsel;

       B.      Declare that Defendants breached their fiduciary duties to the Plan;

       C.      Enjoin Defendants from further violations of their fiduciary responsibilities,

obligations, and duties and from further engaging in transactions prohibited by ERISA;

       D.      Order that Defendants make good to the Plan the losses resulting from their serial

breaches of fiduciary duty;

       E.      Order that Defendants disgorge any profits that they have made through their

breaches of fiduciary duty and impose a constructive trust and/or equitable lien on any funds

received by Defendants therefrom;

       F.      Order any other available equitable relief, or remedies, including but not limited to,

the imposition of a surcharge, the restoration of the Plan to the position they would have been but




                                                40
    Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 42 of 43 PageID #:42




for the breaches of fiduciary duty; and any other kind of relief and/or damages available pursuant

to ERISA §§ 409 and 502(a)(2) and (3);

       G.      Reform the Plan to include only prudent investments;

       H.      Award Plaintiff reasonable attorneys’ fees and costs of suit incurred herein pursuant

to ERISA § 502(g), 29 U.S.C. § 1132(g), and/or for the benefit obtained for the Plan;

       I.      Order Defendants to pay interest to the extent it is allowed by law; and

       J.      Award such other and further relief as the Court deems equitable and just.



Dated: November 2, 2020                      Respectfully submitted,

                                              /s/ Michael M. Mulder
                                             Michael M. Mulder (Bar No. 1984268)
                                             Elena N. Liveris (Bar No. 6297048)
                                             THE LAW OFFICES OF MICHAEL M.
                                             MULDER
                                             1603 Orrington, Suite 600
                                             Evanston, IL 60201
                                             Telephone: 312-263-0272
                                             mmmulder@mmulderlaw.com
                                             eliveris@mmulderlaw.com

                                             Garrett W. Wotkyns (pro hac vice forthcoming)
                                             SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                             8068 East Del Acero Drive
                                             Scottsdale, AZ 85258
                                             Telephone: 480-889-3514
                                             gwotkyns@scott-scott.com

                                             Geoffrey M. Johnson (pro hac vice forthcoming)
                                             SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                             12434 Cedar Road, Suite 12
                                             Cleveland Heights, OH 44106
                                             Telephone: (216) 229-6088
                                             gjohnson@scott-scott.com

                                             Jing-Li Yu (pro hac vice forthcoming)
                                             SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                             The Helmsley Building
                                             230 Park Avenue, 17th Floor


                                                41
Case: 1:20-cv-06497 Document #: 1 Filed: 11/02/20 Page 43 of 43 PageID #:43




                                  New York, NY 10169
                                  Telephone: (212) 223-6444
                                  jyu@scott-scott.com

                                  Attorneys for Plaintiff




                                    42
